Citation Nr: 1621236	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  07-20 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a respiratory disorder.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for a vision disorder.  

3.  Entitlement to service connection for a back disability. 

4.  Entitlement to service connection for manifestations of sarcoidosis, to include skin rashes.    

5.  Entitlement to service connection for a heart disorder. 

6.  Entitlement to service connection for diabetes mellitus. 

7.  Entitlement to service connection for autoimmune disease. 

8.  Entitlement to service connection for sleep apnea. 

9.  Entitlement to service connection for black outs. 

10.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to August 1979.  

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a videoconference hearing before the undersigned in April 2009; a transcript of that hearing is of record.  In April 2010,   February 2012, and September 2015, the Board remanded the issues shown on the title page for additional development.  These issues are now ready for appellate review. 

This appeal is now being processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  

FINDINGS OF FACT

1.  Service connection for a respiratory disability was denied by an August 1990 rating decision; the Veteran was notified of this denial and of his appellate rights in an August 1990 letter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies.

2.  Evidence associated with the record since the August 1990 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability.   

3.  Service connection for a vision disorder was denied by a May 1991 rating decision; the Veteran was presumably notified of this denial and of his appellate rights shortly thereafter, he did not file a notice of disagreement with respect to this matter, and no pertinent exception to finality applies.

4.  Evidence associated with the record since the May 1991 rating decision is not cumulative or redundant of the evidence of record at the time of that decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a vision disorder.

5.  The most probative evidence weighs against a conclusion that a respiratory disability, vision disorder, back disability,  manifestation of sarcoidosis to include a skin rash, a heart disorder, diabetes mellitus, autoimmune disease, sleep apnea, black outs, or bilateral hearing loss is etiologically related to service.  

6.  Arthritis of the back, a heart disorder, diabetes mellitus, or bilateral hearing loss were not shown to a compensable degree within one year of service.  


CONCLUSIONS OF LAW

1.  The August 1990 rating decision that denied service connection for a respiratory disability is final.  38 U.S.C.A. § 4005(c) (1988) [7105(c) West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [2015].

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a respiratory disability.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The May 1991 rating decision that denied service connection for a vision disorder is final.  38 U.S.C.A. 7105(c) (1988) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [2015].

4.  New and material evidence has been received to reopen the previously denied claim for service connection for a vision disorder.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for a respiratory disability, vision disorder, back disability, manifestation of sarcoidosis to include a skin rash, a heart disorder, diabetes mellitus, autoimmune disease, sleep apnea, black outs, or bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  

Given the Board's favorable disposition of the requests to reopen the previously denied claims for service connection for respiratory and vision disorders, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the underlying merits of the claim for service connection for these disabilities and the other disabilities at issue, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a December 2004 letter, sent prior to the initial unfavorable decision issued in May 2005, advised the Veteran of the evidence and information necessary to substantiate these claims.  Additionally, a March 2006 letter advised the Veteran of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  Any deficiency in the timing of the March 2006 notice was remedied by readjudication in a May 2007 statement of the case and subsequent supplemental statements of the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and post-service treatment records have been obtained and considered.  In addition, the Veteran was afforded VA examinations in May 2010 that included opinions addressing the etiology of the Veteran's back disability and his assertions with respect to the manifestations of sarcoidosis he believes are the result of service.  These opinions were based on review of the record and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding these matters have been met.   

With respect to matters of whether skin rashes, a heart disorder, diabetes, autoimmune disease, sleep apnea, black outs, hearing loss, or vison and respiratory disorders may be directly related to service-separate and apart from any relationship such disabilities may have to sarcoidosis as asserted by the Veteran-as the record does not reflect any competent evidence indicating that such disabilities may otherwise be related to service, VA examinations to address these matters is not required to fulfill the duty to assist.  McLendon v. Nicholson, 20 Vet. App. 79; 38 C.F.R. § 3.159(c)(4).

The undersigned also finds that the May 2010 examination was in accord with the April 2010 remand instructions, and the VA clinical records requested therein have also been obtained.  In addition, the supplemental statements of the case requested in the February 2012 and September 2015 remands have also been completed.  As such, the Board thus finds that there has been substantial compliance with the Board's remand directives concerning the matters adjudicated herein.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).   

As indicated, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ sought to identify any pertinent treatment records not currently associated with the claims file, and as result of the testimony presented at the hearing, the Board remanded the case for the additional development discussed above.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to notify and assist with respect to the claims denied herein.  In the circumstances of this case, additional efforts to assist or notify the Veteran with respect to these claims in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case with respect to the claims denied herein, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding with respect to these claims.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of the claims denied herein.  

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, cardiovascular disabilities, diabetes mellitus, and organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases (such as arthritis, cardiovascular disabilities, diabetes mellitus, and sensorineural hearing loss as an organic disease of the nervous system) listed under 38 C.F.R. 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley  v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims decided herein.  

A.  Finality/Reopening 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if 
an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68  (Fed. Cir. 2011). "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in 38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

While the May 2005 rating decisions reopened the Veteran's claims for service connection for respiratory and visual disorders, irrespective of these determinations, the Board must make an independent determination as to whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

Service connection for a respiratory disability was denied by an August 1990 rating decision and service connection for a visual disability was denied by a May 1991 rating decision.  The evidence then of record included the STRs which, to include the reports from the July 1979 separation examination, were silent for chronic respiratory disability, although an isolated STR dated in November 1978 reflected a system cluster that included dizziness, blurred vision, and shortness of breath when bending over.  The physical examination at that time revealed clear lungs and an assessment of acute respiratory distress syndrome.  A chest x-ray conducted in conjunction with the July 1979 separation examination was negative, and the Veteran denied having shortness of breath on a medical history collected in conjunction with the July 1979 separation examination.  

The STRs reflect treatment for eye soreness in December 1978, at which time the Veteran's eyes were shown to be red with no evidence of trauma.  A March 1979 STR reflects red eyes and complaints by the Veteran of burning in his eyes, and the discharge examination reflected subnormal vision.  The history collected at discharge also reflects the Veteran reporting a "tired" eye and a decreased in vision.    

The post service evidence of record at the time of the August 1990 and May 1991 rating decisions included a June 1990 private physician's statement reflecting a history of treatment in December 1988 for acute pneumonitis, bronchitis, and sinusitis.  Also then of record were reports from VA hospitalization in April and May 1990 for conditions to include restrictive lung disease. 

The August 1990 rating decision denied the Veteran's claim for service connection for a respiratory disorder (listed therein as a "lung condition) on the basis of the condition not being shown during service and the first post service incurrence being shown many years following separation from service.  The May 1991 rating decision denied service connection for impaired vision based on the determination  that no chronic pathology for the Veteran's eye condition was shown in service and that the decreased vision noted therein was a developmental condition, for which service connection is precluded by regulation.  See 38 C.F.R. § 3.303(c).  

The Veteran was notified of the August 1990 denial of his claim for service connection for a respiratory disorder and his appellate rights in a letter issued shortly thereafter in August 1990.  The Veteran did not file a notice of disagreement with respect to this decision; no additional evidence was received within the one year appeal period of this decision; and no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection for a respiratory disorder.  Therefore, the August 1990 denial of the claim for service connection for such disability is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 4005(c) (1988) [7105(c) West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [2015].  This is the only final decision addressing the claim for service connection for a respiratory disorder on any basis.

The record reflects a computer form generated shortly after the May 1991 denial of the claim for service connection for visual impairment indicating that a denial letter was to be issued to the Veteran.  As such, and given the presumption of administrative regularity in VA processes that VA has properly discharged its duties and responsibilities, the Board finds that the Veteran was notified of the May 1991 denial shortly after this decision.  See Ashley v. Derwinski, 2 Vet. App. 62, 64 (1992) (the "presumption of regularity" applies to the official acts of public officers, and in the absence of clear evidence to the contrary, it must be presumed they have properly discharged their official duties); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Veteran did not file a notice of disagreement with respect to the May 1991 decision; no additional evidence was received within the one year appeal period of this decision; and no additional service records have since been associated with the claims file warranting reconsideration of the previously denied claim for service connection for a vision disorder.  Therefore, the May 1991 denial of the claim for service connection for such disability is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C.A. 7105(c) (1988) [(West 2014)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1990) [2015].
This is the only final decision addressing the claim for service connection for a vision disorder on any basis.

Additional evidence received since the August 1990 and May 1991 rating decisions includes a May 2005 statement from the Veteran's sister attesting to the Veteran not having any health problems prior to his military service.  Also received were VA outpatient treatment reports reflecting currently diagnosed respiratory disabilities, to include sarcoidosis and acute bronchitis, as well as dry eye syndromes.  

Given the above and additional newly received evidence and in light of the Veteran's contention-not of record at the time of the August 1990 and May 1991 rating decisions-linking disabilities to include respiratory disability and visual problems to sarcoidosis, and positive clinical evidence received since these decisions linking sarcoidosis to service, and respiratory and visual disorders to sarcoidosis, discussed in more detail below (the credibility of both of which must be presumed for the purposes of determining whether the claims should be reopened), the undersigned finds that there is additionally-received evidence-not previously of record, and not cumulative or duplicative of other evidence of record-that raises a reasonable probability of substantiating claims for service connection for these disabilities. Justus, supra.  As such, the Board finds that as evidence received is both new and material, the criteria for reopening the claims for service connection for respiratory and vision disorders are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Shade, supra.

B.  Back Disability  

The STRs reflect the Veteran's complaints of recurrent back pain on his July 1979 history collected in conjunction with the separation examination, which was characterized clinically at that time as "off and on" lower back pain.  The spine was found to be normal upon examination at separation and the Veteran indicated at the time the separation physical that he felt good and was not in any pain.  

After service, the Veteran was noted to have a history of back pain in an April 1990 VA hospitalization record.  In a private treatment record from June 1990, the Veteran was noted to have slipped several days earlier and was diagnosed with acute back pain.  

X-rays of the Veteran's back in June 1995 showed minimal narrowing and X-rays of the Veteran's back in November 1997 showed mild to moderate narrowing at L5-S1.  VA treatment records reflect complaints of continuing back pain with residual left lower extremity weakness.  An X-ray of the Veteran's back in October 2006 showed mild degenerative change of the lumbar spine.  

The Veteran testified to the undersigned that he has two bad discs in his back that he believes are the result of his time in service, in particular, lifting heavy tank tracks.  He testified that he began noticing back problems at least 5 years after service, and immediately began seeing a doctor and a chiropractor, but that there were no records are available from any of this treatment.  In both his notice of disagreement and his substantive appeal, the Veteran argued that he hurt his back in service lifting tracks and rappelling while stationed at Fort Ord. 

Reports from a May 2010 VA examination, documented to have been preceded by a review of the claims file, reflect the examiner noting the Veteran's reported history of an in-service onset of back pain with worsening symptoms thereafter.  The diagnosis was degenerative disc disease of the lumbar spine, and the examiner found that it was less likely as not that this disability was etiologically related to service.  The opinion was supported as follows: 

Mention was made of low back pain in his annual physical but Veteran stated he felt well and was able to perform his duties.  This mention was more than likely mechanical back pain.  There is no evidence of injury or chronic back condition during his active duty.  [The] Veteran's occupation as a textile mill worker may have led to his current condition.  

The undersigned finds the May 2010 VA clinician's opinion-which reflects consideration of the Veteran's assertions as to in-service back pain with continuity of symptoms thereafter, adequately addresses the issue under consideration.  It distinguishes the cause for in-service complaints from the cause of current complaints, and cites to post service causes for the post service diagnosis.  As it is adverse to the claim and it is not contradicted by any other medical opinion, it is persuasive.  In addition, given the lack of any evidence of arthritis of the back within one year of service, presumptive service connection on the basis of chronic disease, to include based on continuity of symptomatology, is also not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.309(a); Walker, supra.  

With regard to the Veteran's assertions of problems with back pain from service to the present time, the Board finds that this evidence is less probative than the medical documentation and opinion of record.  Specifically, while the Veteran is certainly competent to report that he has experienced back pain since service, he is not competent to relate a current back disability to service.  Simply stated, the determination as to whether the Veteran has a current back disability that is the result of service is a complex medical question for which the Veteran lacks adequate medical training to address.  

In making the above determination, the Board recognizes that while the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a claimant's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  Even if credible, to whatever extent the assertions by and on behalf of the Veteran are being advanced to actually establish an etiologic relationship between a current back disability and service, the attempts must fail.  Such complex matters as the etiology of a back disability requires knowledge of a physical process that is within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor the others who have made lay assertions linking a back disability to service are shown to have appropriate training and expertise, they are not competent to render a probative opinion as to the etiology of the Veteran's back disability.  See e.g. Kahana, Woehlaert, supra.  As such, in this appeal, lay assertions of etiology-and, more specifically, nexus to service-have no probative value.

Furthermore, even if the Veteran or those who have submitted statements on his behalf are competent to provide an opinion regarding etiology, as laypersons are able to do in certain circumstances, the opinion provided by the VA examiner is more probative than such assertions.  The VA examiner has medical training, knowledge, and experience that the Veteran and the other lay persons involved with this appeal are not shown to have.  As such, the medical opinion is afforded more weight than the statements submitted by and on behalf of the Veteran.  Therefore, it is the most probative opinion with regard to whether the Veteran's currently diagnosed back disability is related to service.

In short, the Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for a back disability.  As such, the benefit-of-the-doubt doctrine does not apply with respect to this claim and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Sarcoidosis and Disabilities Claimed to be Related Thereto 

The record reflects a diagnosis of sarcoidosis since the early 1990s.  At the hearing before the  undersigned, the Veteran denied being treated for sarcoidosis in service but he testified as to having several symptoms during service that he felt may have been indicative of the onset of sarcoidosis.  He also testified that he felt that skin rashes, a heart disorder, diabetes, autoimmune disease, sleep apnea, black outs, hearing loss, and vision and respiratory disorders were secondary to his sarcoidosis.  He testified that during service, he developed a skin rash and had shortness of breath that he could not explain.  The Veteran also testified that recalled being told that the rash was the result of the soap he was using, but he found that changing brands of soap did not alleviate the rash.  He testified that he was not given any medication for the rash prior to 1990, and he stated that the rash would disappear with the use of medicated cream, but it did not ever completely go away. 

STRs confirm that the Veteran sought treatment for itching all over his body (including on his face, neck, torso, legs, and feet) in December 1978, but the medical officer at that time stated that he was unable to visualize any rash, and the Veteran himself was recorded as stating he had not noticed any accompanying rash.  It was also noted at that time that the skin was irritated by the use of strong soap and frequent washing.  The Veteran denied having any skin condition on his medical history survey that he completed in conjunction with his separation physical, and his skin was found to be normal at his separation physical. 

In an October 1997 treatment record, the Veteran complained of weakness all over and it was noted that the Veteran had a history of sarcoidosis.  The doctor at that time noted a skin rash on the Veteran's abdomen and back and indicated that the rash was chronic.  Another outpatient treatment record indicated that the Veteran had had a chronic rash since childhood.  In January 1998, multiple nodules with areas of hyperpigmentation were noted over the Veteran's abdomen. 

In March 1999, the Veteran was noted to have a diagnosis of biopsy proven sarcoidosis with skin involvement that was being treated with prednisone for a while.  Prednisone reportedly cleared up the skin lesions but the Veteran felt that his breathing was not as good. 

Medical evidence has confirmed that there may be a link between several of these conditions and the Veteran's sarcoidosis.  In October 2003, the cardiology clinic saw the Veteran and there was speculation as to whether the Veteran's sarcoidosis was causing either lung or cardiac involvement.  It was also questioned whether the Veteran's bradycardia was secondary to his sarcoidosis. 

In February 2004, a VA ophthalmologist indicated that the Veteran had sarcoidosis with associated dry eye syndrome.  It was also noted that the Veteran had refractive error with significant glare sensitivity and transitional lenses were prescribed. 

The Veteran was provided with a VA examination in April 2005 where he reported having skin rashes while in the military and the examiner indicated that the Veteran had multiple hyperpigmented spots that were a cutaneous manifestation of sarcoidosis by history. 

Since service, the Veteran has had progressive worsening of his physical health due to respiratory problems and diabetes, and in February 2006, a VA doctor stated as follows:  
I have reviewed the records that the [Veteran] has brought in detailing his medical care in the late 1970[s] when he was in the active service.  At that time he presented with episodic shortness of breath, skin rash[,] and recurrent headaches [the STRs reflect treatment for headaches and service connection has been granted for headaches].  Although there was no definitive diagnosis of sarcoidosis at that time[,] all of these symptoms could have been due to early stages of this disease.

Additionally, treatment for sarcoidosis has included prednisone therapy and in several VA treatment records, such as those dated in April 2006, it was noted that the Veteran's diabetes was likely prednisone induced.  Such records have also questioned whether the Veteran's sarcoidosis had caused any cardiac involvement. In October 2006, it was noted that the Veteran's severe sarcoidosis involved his heart, lung, and skin. 

At an ophthalmology consult, the Veteran was seen for dry eye syndrome with sarcoidosis, for allergic conjunctivitis, for refractive error, and for non-visually significant cataract.  The doctor stated that the Veteran's dry eye syndrome might be attributable to his sarcoidosis. 

An April 2010 statement from a private physician submitted on behalf of the Veteran reads as follows: 

I have been taking care of [the Veteran] for many years now.  I have gone back through his VA records that he brought in dating back to the late 1970s when he was in active service.  At that time he had shortness of breath[,] skin rash[,] and headaches  That is almost certainly due to early stages of sarcoidosis.  I believe that more likely than not his current sarcoidosis actually began during his active service and thus it should be considered service connected.  His atrial fibrillation is a direct affect of the pulmonary hypertension from his sarcoidosis and this also should be considered as part of a service connected disability. 

The May 2010 VA examination afforded the Veteran to assess the question of the etiology of the Veteran's sarcoidosis, documented to have been preceded by a review of the claims filed, resulted in the conclusion by the examiner that the Veteran's sarcoidosis was not caused by or a result of his active duty.  The rationale for this conclusion was as follows: 

No diagnosis of a lung condition during active duty. Veteran was able to perform duties without complaints of dyspnea.  No diagnosis of a skin rash; [V]eteran complained of pruritus which could have been due to water conditions, detergents, starch, etc.  'No rash' was specifically mentioned.  Diagnosis of sarcoidosis in 1992 thirteen years after release from the military.  

Applying the pertinent legal criteria to the facts as set forth above, the Board notes initially that the adjudication of the Board includes the responsibility of determining the weight to be given to the evidence of record, and this responsibility includes the authority to favor one medical opinion over another.  See Cathell v. Brown, 8 Vet. App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  
Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the claimant's history, and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A medical opinion based on an inaccurate factual premise have no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993). 

In weighing the positive and negative opinions with regard to whether the Veteran's  sarcoidosis was the result of service, the Board finds the negative opinion by the VA examiner following her May 2010 examination to be the most persuasive opinion record, in particular because it is  accompanied by a thorough rationale and based on an accurate factual predicate as to the actual nature of the complaints shown in service.  See Guerrieri, Sklar, Prejean, Miller, supra.  First with regard to the February 2006 medical opinion finding that in-service symptoms "could" have been early manifestations of sarcoidosis, the undersigned notes that such language is so tentative, by its own terms, to render this  opinion of any significant probative value.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection).  

Moreover, to the extent that both positive opinions are based on the premise that the Veteran sustained shortness of breath during service, in point of fact, while there is an isolated reference to shortness of breath in 1978, the lungs were clear at that time; a chest x-ray conducted in conjunction with the July 1979 separation examination was negative; and the Veteran denied having shortness of breath on a medical history collected in conjunction with the July 1979 separation examination.  In addition, the Veteran did not actually have a rash in service which was one of the symptoms pointed to as support for the conclusion sarcoidosis was present then.  When these minimal in-service findings with respect to a respiratory disability are combined with the absence of a rash in-service, and that it was not for at least ten years after service that sarcoidosis was first diagnosed, the undersigned simply must find the negative opinion from the May 2010 VA examiner to be the most persuasive opinion with regard to whether the Veteran's sarcoidosis was incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991);

As to lay contentions, even if credible as to facts, they are less probative than the medical negative opinion by the VA examiner following the May 2010 VA examination, since none of these lay individuals are competent to relate the Veteran's sarcoidosis to service.  Simply stated, the determination as to whether the Veteran's sarcoidosis is the result of service is a complex medical question for which the Veteran and those who submitted statement on his behalf lack adequate medical training to address.  See e.g. Kahana, Woehlaert, supra.  

In light of the above, the Board finds that service connection for sarcoidosis is not warranted.  In reaching these decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims of entitlement to service connection for this disability.  As such, that doctrine is not applicable, and this claim must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

As the claim for service connection for sarcoidosis is denied, the claims of entitlement to service connection for skin rashes, a heart disorder, diabetes, autoimmune disease, sleep apnea, black outs, hearing loss, and vision and respiratory disorders as secondary to or manifestations of sarcoidosis must clearly be denied.  Moreover, given the lack of any competent evidence that these disabilities are otherwise related to service-or that a heart disorder, diabetes mellitus, or bilateral hearing loss were shown to a compensable degree within one years of service-service connection for these disabilities must also be denied on any basis separate and apart from any relationship such disabilities may have to sarcoidosis as asserted by the Veteran.  38 U.S.C.A. §§ 1101, 1112, 1131; 38 C.F.R. §§ 3.309(a); Walker, supra.  

In reaching the decisions immediately above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the most probative evidence is against the Veteran's claims.  As such, that doctrine is not applicable, and these claims must be denied.   38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

As new and material evidence to reopen the claims for service connection for a respiratory and vision disorders has been received, to this extent only, the appeal is granted.

Service connection for a respiratory disorder is denied. 

Service connection for a vision disorder is denied.  

Service connection for a back disability is denied. 

Service connection for manifestations of sarcoidosis, to include skin rashes, is denied.    

Service connection for a heart disorder is denied.    

Service connection for diabetes mellitus is denied. 

Service connection for autoimmune disease is denied. 

Service connection for sleep apnea is denied. 

Service connection for black outs is denied. 

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


